Citation Nr: 1119158	
Decision Date: 05/18/11    Archive Date: 05/26/11

DOCKET NO.  09-11 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for residuals, right (major) shoulder rotator cuff tendonitis, impingement syndrome with acromioclavicular arthritis, currently rated as 30 percent disabling.

2.  Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to March 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in August 2008, a statement of the case was issued in March 2009, and a substantive appeal was received in March 2009.   

The Veteran presented testimony at a Board hearing in November 2010.  A transcript of the hearing is associated with the Veteran's claims folder. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At the Veteran's November 2010 Board hearing, he testified that his most recent VA examination took place in December 2008; and that his right shoulder disability has gotten progressively worse since the examination, with increased limitation of motion and pain.  See 38 C.F.R. § 3.159(a)(2) (2010) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.)

While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995). 

Consequently, the Board finds that a new VA examination is warranted to determine the current severity of the Veteran's right shoulder disability.

Additionally, the Veteran contends that his left shoulder disability is secondary to his service-connected right shoulder disability.  He testified that since his wife died in 2005, he has had to do everything himself; and that he always uses his left hand/arm.  He believes that the overuse of his left arm has resulted in a left shoulder disability.

The Veteran underwent a December 2008 VA examination.  The examiner found it less likely than not that the Veteran's left shoulder disability is secondary to his right shoulder disability.  The examiner also found that the Veteran's left shoulder disability is due to adhesive capsulitis (frozen shoulder), which generally resolves in 12-18 months.  The Veteran continues to complain of pain and progressively worse symptoms more than two years after the examination.  Since it does not appear that the Veteran's symptoms were resolved in 12-18 months, the examiner's conclusions (including his opinion regarding a possible nexus between the Veteran's left shoulder disability and his service connected right shoulder disability) are called into question.  The Board finds that since the Veteran is going to undergo a new examination for his right shoulder disability, the examiner should also render and opinion regarding the etiology of the Veteran's left shoulder disability.  Specifically, the examiner should opine whether it is at least as likely as not that the Veteran's left shoulder disability was caused by, or aggravated by, his service connected right shoulder disability.  Once VA undertakes the effort to provide an examination, it must provide an adequate one.   See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Finally, at the Veteran's Board hearing, it was noted that the treatment records in the claims file are dated through February 2008; and that the Veteran may have received treatment in 2009.  He specifically mentioned that he was treated by orthopedic surgeon, Dr. Lopez.  Although a November 2007 outpatient treatment report mentions that the Veteran has treated with Dr. Lopez "several times," the Board does not find any treatment records from him/her.  The Veteran also stated that he has treated at the VA medical center in Orlando for the past two to three years.  The Board finds that the RO should request any and all relevant medical records from the Orlando VA Medical Center since February 2008.   

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request any and all relevant medical records from the Orlando VA Medical Center since February 2008.  If Dr. Lopez is a private doctor, then the RO/AMC should send the Veteran a VA Form 21- 4142 (Authorization and Consent to Release Information) which would allow the RO/AMC to obtain those records on his behalf.

2.  The RO/AMC should schedule the Veteran for a VA orthopedic examination for the purpose of determining the current severity of his right shoulder disability; and to determine the etiology of the Veteran's left shoulder disability.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any special tests deemed medically advisable should be conducted.  Range of motion testing should be conducted, and if possible, the examiner should report (in degrees) the point in range of motion testing where motion is limited by pain.  If possible, the examiner should also offer an opinion as to the degree of additional functional loss (if any) due to weakness, fatigue, and incoordination, including during flare-ups.

Additionally, following a review of the relevant medical evidence in the claims file, to include the service treatment records and post-service treatment records; the medical history obtained from the Veteran; the clinical evaluation; and any tests that are deemed necessary, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's left shoulder disability was caused, or aggravated by, his service connected right shoulder disability.  

The examiner is requested to provide a rationale for any opinion expressed that includes a discussion of the in-service findings.  The examiner is advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

3.  After completion of the above, the RO/AMC should review the expanded record and determine if service connection is warranted for a left shoulder disability and whether an increased rating is warranted for the Veteran's right shoulder disability.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.           

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


